Exhibit 10.4

 

June 27, 2012

 

Tile Shop Holdings, Inc.
1400 Carlson Parkway
Plymouth, MN 55441

 

JWC Acquisition Corp.
Bay Colony Corporate Center
North Entrance
1000 Winter Street, Suite 4300
Waltham, MA 02451

 

Re:Section 2.4(e) Agreement

 

Ladies and Gentlemen:

 

This letter agreement (this “Agreement”) relates to the shares of Buyer Common
Stock held by JWC Acquisition, LLC (“Sponsor”), the warrants to purchase an
aggregate of 5,333,333 shares of Buyer Common Stock held by the members of the
Sponsor, the obligation of the members of the Sponsor to purchase the Additional
Closing Shares in connection with the transactions contemplated by the
Contribution and Merger Agreement by and among The Tile Shop, LLC, ILTS, LLC,
Tile Shop, Inc., JWTS, Inc. and each of the other Members of the Company, Nabron
International, Inc., Holdings, TS Merger Subsidiary, Inc. and Peter Jacullo, in
his capacity as Sellers’ Representative, as amended from time to time (the
“Definitive Agreement”). Capitalized terms used but not otherwise defined herein
shall have their respective meanings set forth in the Definitive Agreement.

 

This Agreement is being executed and delivered simultaneously with the execution
and delivery of the Definitive Agreement. In the event the Definitive Agreement
is terminated prior to the Closing Date, this Agreement shall terminate without
any further action by any of the parties hereto and no party shall have any
liability or further obligation to any other party to this Agreement.

 

In order to induce the Sellers and Holdings to enter into the Definitive
Agreement and to consummate the transactions contemplated by the Definitive
Agreement, the undersigned hereby agrees to each of the following:

 

(i)          immediately prior to the Effective Time, the Sponsor shall
distribute to its members all of the shares of Buyer Common Stock held by the
Sponsor;

 

(ii)         effective immediately prior to the Effective Time, each of the
undersigned holders of the Sponsor Warrants hereby (A) waives its rights and the
rights of its permitted transferees under Section 2.5 of the Warrant Agreement
to exercise the Sponsor Warrants for cash and agrees that such Warrants, may
only be exercised on a cashless basis pursuant to Subsection 3.3.1(c) of the
Warrant Agreement, (B) agrees that prior to such exercise, such person will not
directly or indirectly, on his, her, or its own behalf, or on behalf of
entities, family members or trusts affiliated with or controlled by him, her or
it, sell, offer to sell, contract or agree to sell, hypothecate, pledge, grant
any options or purchase or otherwise dispose of or agree to dispose of, directly
or indirectly, the Sponsor Warrant held by him, her or it, and (C) agrees that
his, her or its Sponsor Warrants will be subject to redemption after the
underlying shares of Holdings Common Stock exceed $18.00 per share in the same
manner that the Warrants held by persons other than the members of the Sponsor
are subject to redemption.

 

 

 

 

Notwithstanding the foregoing, the undersigned holders of Sponsor Warrants may
transfer the Sponsor Warrants owned by him, her or it;

 

(i)          by gift or other transfer to a member of the undersigned’s
immediate family or to a trust, corporation, partnership or limited liability
company established for estate planning purposes, the beneficiaries,
stockholders, parties or member, of which are members of the immediate family of
the undersigned holder of Sponsor Warrants or a charitable organization;

 

(ii)         by virtue of the laws of descent and distribution upon the death of
the undersigned;

 

(iii)        pursuant to a qualified domestic relations order; and

 

(iv)        to the stockholders, parties, or members, of the undersigned or a
corporation, partnership or limited liability company that is a permitted
transferee hereunder.

 

Provided that in the case of clauses (i) through (iii) those permitted
transferees and any stockholder, parties or member thereto enter into a written
agreement with the Sellers’ Representative agreeing to be bound by the waiver of
rights and the transfer restrictions contained herein.

 

In the event that prior to Closing, holders of Buyer Common Stock have exercised
their rights under the Buyer’s certificate of incorporation, as amended, to
cause Buyer to redeem greater than 4,000,000 shares of Buyer Common Stock for a
cash payment from the Trust Account, each of the undersigned members of the
Sponsor listed on Schedule 1 hereto hereby agrees that immediately prior to the
Effective Time, he, she or it shall purchase from Holdings, and Holdings hereby
agrees to issue and sell to such members of the Sponsor, a number of shares of
Holdings Common Stock equal to their Pro Rata Portion (as defined below) of a
number of shares of Holdings Common Stock equal to the number of shares of Buyer
common Stock redeemed in excess of 4,000,000 shares at a purchase price of $10
per share, payable by such member of the Sponsor by wire transfer of immediately
available funds; provided that the number of shares of Holdings Common Stock
that each of the undersigned members of Sponsor are obligated to purchase
hereunder shall not exceed the number of shares set forth opposite the name of
such undersigned member of Sponsor under the heading “Maximum Number of Shares”.
The “Pro Rata Portion” for each of the undersigned members of the Sponsor listed
on Schedule 1 shall be equal to (x) the number of shares set forth opposite the
name of such undersigned member of Sponsor under the heading “Maximum Number of
Shares”, divided by (y) 1,500,000. The obligation of each of the undersigned
members of the Sponsor listed on Schedule 1 is several and not joint.

 

From and after the date hereof and until the 18th month anniversary of the
Closing, the undersigned hereby agree that they will not, and will cause their
affiliates not to, purchase, directly or indirectly, any Public Warrants (other
than Sponsor Warrants from each other).

 

Each of the undersigned shall cause J.W. Childs Associates, L.P. to waive any of
its rights to convert any unreimbursed advances made by J.W. Childs Associates,
L.P. to the Buyer into warrants of the Buyer. 

 

- 2 -

 

 

The undersigned hereby represents and warrants that the undersigned has full
power and authority to enter into this Agreement and that this Agreement
constitutes the legal, valid and binding obligation of the undersigned,
enforceable in accordance with its terms. Upon request, the undersigned will
execute any additional documents necessary in connection with enforcement
hereof. Any obligations of the undersigned shall be binding upon the successors
and assigns of the undersigned from the date first above written.

 

This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, without giving effect to conflicts of
law principles that would result in the application of the substantive laws of
another jurisdiction. The parties hereto (i) agree that any action, proceeding,
claim or dispute arising out of, or relating in any way to, this Agreement shall
be brought and enforced in the courts of New York City, in the State of New
York, and irrevocably submits to such jurisdiction and venue, which jurisdiction
and venue shall be exclusive and (ii) waives any objection to such exclusive
jurisdiction and venue or that such courts represent an inconvenient forum.

 

This Agreement may not be amended prior to the Closing Date without the written
consent of Holdings and the undersigned.

 

 

 



  Very truly yours,       JWC ACQUISITION, LLC       By: /s/ Adam L. Suttin  
Name: Adam L. Suttin   Title: President

  

  MEMBERS OF SPONSOR       /s/ John W. Childs   John W. Childs

 

  /s/ Adam L. Suttin   Adam L. Suttin

 

  /s/ Arthur P. Byrne   Arthur P. Byrne

 

  /s/ David A. Fiorentino   David A. Fiorentino

 

 

[Signature Page to Section 2.4(e) Agreement] 

 

 

 

 

  /s/ Raymond B. Rudy   Raymond B. Rudy

 

  /s/ Jeffrey J. Teschke   Jeffrey J. Teschke

 

  /s/ William E. Watts   William E. Watts

 

[Signature Page to Section 2.4(c) Agreement] 

 



 

 

 

  /s/ Hemanshu Patel   /s/ Hemanshu Patel       SAWAYA CAPITAL PARTNERS, LLC    
  By: /s/ Fuad Sawaya

 

  /s/ Steven G. Segal   Steven G. Segal

 

 

[Signature Page to Section 2.4(e) Agreement]

 

 

 

 

Acknowledged and Agreed:

 

TILE SHOP HOLDINGS, INC.       By: /s/ Robert A. Rucker   Name: Robert A. Rucker
  Title: President         JWC ACQUISITION CORP.         By: /s/ Adam L. Suttin
  Name: Adam L. Suttin   Title: President  

 

 

[Signature Page to Section 2.4(e) Agreement]

 

 

 

 

Schedule 1

  

Member of Sponsor  Maximum Number of Shares  John W. Childs   1,080,000  Adam L.
Suttin   110,000  Arthur P. Byrne   100,000  David A. Fiorentino   10,000 
Raymond Rudy   20,000  Jeffrey J. Teschke   10,000  William E. Watts   100,000 
Sawaya Capital Partners, LLC   50,000  Steven G. Segal   20,000           
 1,500,000 

 



A-1-

